 


109 HR 287 IH: Legal Immigrant Health Restoration Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 287 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. Towns introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to assure coverage for legal immigrant children and pregnant women under the Medicaid Program and the State children’s health insurance program (SCHIP). 
 
 
1.Short titleThis Act may be cited as the Legal Immigrant Health Restoration Act of 2005. 
2.Coverage of legal immigrant pregnant women and children under the medicaid program and SCHIP 
(a)Medicaid Program Section 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by adding at the end the following new paragraph: 
 
(4) 
(A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, a State plan under this title shall provide (in a plan amendment) medical assistance under this title for aliens who are lawfully residing in the United States (including battered aliens described in section 431(c) of such Act) and who are otherwise eligible for such assistance, within either of the following eligibility categories: 
(i)Pregnant womenWomen during pregnancy (and during the 60-day period beginning on the last day of the pregnancy). 
(ii)ChildrenChildren (as defined under such plan), including optional targeted low-income children described in section 1905(u)(2)(B). 
(B)No debt shall accrue under an affidavit of support against any sponsor of an alien within a category of aliens under subparagraph (A) on the basis of provision of assistance to such category and the cost of such assistance shall not be considered as an unreimbursed cost.. 
(b)SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) as amended by section 803 of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000, as enacted into law by section 1(a)(6) of Public Law 106–554, is amended by redesignating subparagraphs (C) and (D) as subparagraph (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Section 1903(v)(4) (relating to coverage of categories of permanent resident alien children).. 
(c)Effective DateThe amendments made by this section shall take effect on October 1, 2006, and apply to medical assistance and child health assistance furnished on or after such date. 
 
